Case 3:18-cv-01630-MAB Document 61 Filed 06/10/20 Page 1 of 2 Page ID #521




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SANTANA RILES,                               )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:18-CV-1630-MAB
                                              )
 KENT BROOKMAN, ET AL.,                       )
                                              )
                      Defendants.             )


                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       This matter having come before the Court, and the Court having rendered a

decision,

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated

October 10, 2018, conducted by the Court pursuant to 28 U.S.C. § 1915A, Defendants J.

Martin and Terra Ractley were TERMINATED with prejudice from this action (Doc. 9,

p. 11). Defendants John Doe #1, John Doe #2, and John Baldwin were DISMISSED

without prejudice from this action (Doc. 9, p. 10).

       IT IS FUTHER ORDERED AND ADJUDGED that pursuant to the Order dated

June 10, 2020 (Doc. 60), Defendants Kent Brookman, Lisa Goldman, Melissa Pappas, and

Robert Mooney were DISMISSED with prejudice from this action. Accordingly, this

action was DISMISSED with prejudice in its entirety pursuant to Federal Rules of Civil

Procedure 37(b)(2) and 41(b).




                                        Page 1 of 2
Case 3:18-cv-01630-MAB Document 61 Filed 06/10/20 Page 2 of 2 Page ID #522




     DATED: June 10, 2020

                                  MARGARET M. ROBERTIE,
                                  Clerk of Court

                                  BY: /s/ Jennifer Jones
                                     Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                 Page 2 of 2
